DECISION AND JUDGMENT ENTRY
This is an appeal from a Scioto County Common Pleas Court "judgment."
The trial court found the Pendletons, defendants below and appellants herein, in contempt, but afforded them the opportunity to purge themselves of the contempt by removing all fencing and posts on an easement which formed the basis of the dispute. The trial court imposed no sanctions, however.
Generally, contempt consists of two elements: (1) the finding of contempt, and (2) the imposition of a penalty or sanctions. Until both elements of contempt have been met, the finding of contempt does not constitute a final appealable order. See, State ex rel. Doe v. Tracy
(1988), 51 Ohio App. 3d 198. See, also, Cooper v. Cooper (1984),14 Ohio App. 3d 327; Chain Bike v. Spoke'N Wheel, Inc. (1979),64 Ohio App. 2d 62, Concord Twp. Trustees v. Hazelwood Builders, Inc. (Mar. 23, 2001), Lake App. No. 2000-L-040, unreported.
Upon consideration, this court finds that no sanctions have been imposed below. As such, the order from which this appeal arises does not constitute a final appealable order. Accordingly, this court is without jurisdiction to consider this appeal and the appeal is hereby dismissed.
 JUDGMENT ENTRY
It is ordered that the appeal be dismissed and that appellees recover of appellants costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Scioto County Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
  ________________________________ Peter B. Abele, Presiding Judge.
Harsha, J.  Evans, J. Concur.